       Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 1 of 12



                                                                                                                    FILED
                                                                                                                  May      19.        2021
                                                                                                              CLERX. U.S   Db   COURT
                                                                                                                                ...   iuei
                                    U   Nil 1'.D STATES 1)ISTRICT counr                                       WEsTERN D1TRICT 0 TLN\
                                        w1sr IRN DISTRICT OF flNAS                                                         MGR
                                             SAN ANiONIC) DIVISION                                                                       DEPUTY

UNITED STATES OF                A.iR1CA,                           §          SEALED INDtCTIENT
                                        I'Liini i ti
                                                                   §
                                                                   §

                                                                   §
(.1 .UFENIT N.\TIL\N1E!.. IT1O\TE, (1)                             §          [ViOl....ATION:
     a ka l3aIoi \ laputo Oldeuiio                                 §
    and Joint Kuffi                                                    Count One: 18 U.S.C. § 1956 (it):
ST.\CEY \LLISON AULT. (2)                                          §   Conspiracy to Conunit Money Lmnidering
   a k a Tama iv Botha
                                                                   §
   and Cnidv Thejun                                                §   Notice of Govcrxuucn1s Demand
 cso S ANDERSON (                                                 §    (or Forfeiture.]
                                                                   §

                                                                  §
                                        1)e teiidant              §




THE GRAND JURY (1 IA RGES TIIAT:

                                                      COl. NT ONE
                                                  (18 U.S.C. 1956 (ii))

           Beginning on o about October 5. 2018 and colilInullig tluoiigli                             and including on or about

 ..ptemlR.f 17, 2019.      in   the \Voacin Disuici ot [exas. the Northern L)istuict of Texas, the Eastern

Ditriet of New York, the Southern Diaviet of New York. the District of New Jersey,                                     the   Eastern

District   of Noitit   Carolina, ili Middle District of North                      Carolinas   the   Eastern District of Missouri,

the \Vestern Disiijct of        Oklahoma. the Dish         let   of Montana. tii       District of Nevada. the Northern

District of Califbruia and elsewhere.             hie   dfendaiits,
             Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 2 of 12

           Case i:21mI-O0676RLM                    Document 1          Filed 06109121         Page 9         25 PagelD
                                                                                                        of               #:   9




             OLtJFE\11 NAil [ANI II lIiO\Vl" a:k, a Baloi Maputo Okleniiro and Joint Koffi,
                                  .l
                  ST.CEY .lJON AUI:1 n:ka Taniniv l3oiha and Cindy Titejon,
                                       ENSO ANDERSON


 d.l knowmglv c mpuc. coniedei ale, an agiec wit i eac                         1    oIlier and with other persons kiaowii aiitl

 unknown to the Grand Jury to counnit offinise anaiiit the United States, that is, to violate
                                                                                              Title
 I     ,   United States Code. Sctiu           1     ci   and Section 1957: to wit:

               a)   to knowitnil        conduct and attenipt to conduct a !iiiaiicial nausacrion                     aticiini
 interstate and fot eiu.0    C    nil ierce. which involved the proceeds                   of a specified unlawful activity.
     I.L'L'iIka1ly. JTm Fi'und, iii    \i    latinit of Title 18. United States Code, section 1 343, with the intent

 to   pwntute the cariyiit on oi         a   pcitied unlawful          aL'tIvitv,   scciflcally hire Irau(i in violation of
 title iS, United States Cole. section 1343. and unit while conductiii and atleinpiiiw,
                                                                                        to conduct

such financial ii :tiisction knew iliat the 1)rui)ertv involved in the tiiiuiicial
                                                                                   tiatisaction represented
the proceeds ofoaiie !'ulm            of Ilmi 1.ccified unlawful activity in violation ni Title 18. United States
Code, eeiiou         1(t))jA'tti):
             (b) to knowingly conduct atid attempt to cotiduet financial transactions
                                                                                      atiectuig inteistate
cotuinetec and foreign collmlexee, which transactions involved tue plOeee(1s of
                                                                                specihed uiilawfiui
activity. sj.lee ilically        ie   1roii        in vo1cition   of Title 18. United Stares (ode, section 1343.

Liiowin that the Itansactions were deitmed in whole or in part to conceal
                                                                          and disanise the nature,
location, source, owner.hip. and control of the proceeds of said specified unlawful
                                                                                    activity, and
that while conducting and a! !;iii n u              to cuduct .ach financial tninsactioiis. knew thai the property

Li1\Ui\Cd      ut the iniuteial tlauaeiioii". tciirceitied the proceeds of                      said   unlawful activity, in
violation of Title 18, United States Code, Section 9%(a)( 1 )(13)(j):
                                                                   1




            (ej to transport. Irausmit and transfer and attempt to transport, transmit
                                                                                       and transfer a
       Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 3 of 12

   Case 1:21-mj-00676-RLM Document 1                  Filed 06109121   Page 10    of   25 PagelD   #:   10




  monetary instrument and funds from a place in the United States to and through a place outside

 the United States with the intent to promote the carrying on of specified unlawful activity, that
                                                                                                   is,

 Title 18, United States Code, section 1343, Wire Fraud in violation of Title 18, United States

 Code, Section 1 956(a)(2)(A); and

         (d) to knowingly engage and attempt to engage, in monetary transactions by, through or

 to a financial institution, affecting interstate and foreign commerce, in criminally derived
                                                                                              property
 of a value greater than $10,000, such property having been derived from a specified unlawful

 activity, that is, Title 18, United States Code, section 1343,   Wire Fraud in   violation of Title 18,
 United States Code, Section 1957.

        Background

 At all times material to the Indictment:

        I.      A "business email compromise" (BEC) is a type of computer intrusion to a business

email system that compromises one or more email addresses used by employees
                                                                            for business
purposes.    Once a criminal actor has gained access and control of an employee's email account,

the actor will monitor the employee's email activity, or in some instances,
                                                                            establish email rules
within the email application that will divert all of the employee's emails, or only emails
                                                                                           that meet
certain criteria for later review.   The criminal actor is typically looking for emaUs dealing with

financial transactions, to include busines to business payments, the purchase of property or, matters

involving investments.

       2.       In one common BEC scheme, the criminal actor monitors incoming and
                                                                                   outgoing
email messages to determine when a large financial transaction is scheduled to take place.
                                                                                                   After
initial transfer or wiring instructions are conveyed between legitimate parties to the
                                                                                       transaction,


                                                  3
       Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 4 of 12

  Case 1:21-rnj-00676-RLM Document 1                  Filed 06/09/21 Page 11 of 25 PagelD #: 11




 the intruder sends a phony follow-up email that appears to be coming from the original legitimate

 sender.     This "spoofed" email contains a change of plans, instructing that the money to be wired

 instead go to a different account - one that is controlled by the criminal actor, or a conspirator   of
 the criminal actor, and that is set up for the purpose   of receiving and redirecting   funds acquired

 illegally from the BEC scheme.

        3.       The fraudulent batik ing information is most often connected with individuals who

 willingly take part in laundering the money from their bank accounts to another bank account

owned or under the control    of the criminal actor, or conspirators.   Conspirators, acting in concert

with the criminal actors behind the BEC attack, may include people known          as   "Money-Mules."

These Money-Mules act on behalf of the criminal actors behind the BEC attack to move and divert

the stolen money as many times as possible in the shortest period of time.

        4.       Similar to a BEC computer intrusion, a criminal actor can also target an individual's

personal email system and compromise one or more email addresses used by an individual for

their personal purposes.    Once a criminal actor has gained access and control     of an individual's
email account, the actor wilt monitor the email activity, or in some instances, establish email rules

within the email application that will divert all of the individual's emails, or only emails that meet

certain criteria for later review.   The criminal actor is typically looking for emails dealing with

financial transactions, to include busines to business payments, the purchase of property or, matters

involving investments.

       The Scheme to Defraud

       5.       The Defendants, OLUFEMI NATHANIEL ITIOWE, a/k/a Baloi Maputo

Oldemiro and John Koffi, STACEY ALLISON AULT, a/k/a Tammy Botha and Cindy Theron,


                                                  4
        Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 5 of 12

  Case 1:21-mj-00676RLM Document                 1   Filed 06/09121       Page 12   of   25 PagelD   #:   12




 ENSO ANDERSON.                                                                           and others known

 and unknown to the Grand Jury, were conspirators and associates of the criminal actors involved

 in   BEC attacks on businesses and individuals located in the Western District of Texas and

 elsewhere.        These conspirators and associates functioned as    a   continuing unit for a common

 purpose ot achieving the objectives of the conspiracy.      The conspiracy and its activities affixted,

 interstate and foreign commerce.

         6.         The conspiracy. which operated in the Wesiem District of Texas and elsewhere in

the United States, operated through groups of individuals responsible for the various fraudulent

schemes and criminal activities conducted by the conspirators.

         7.         The principal purpose of the conspiracy was to generate money for its conspirators

and associates.        This purpose was implenientcd by conspirators and associates committing

various criminal acts, including wire fraud, and money laundering.

         8.        The conspirators and associates sought, among other thins to:

              a.    Preserve and protect the ability of the conspiracy to enrich its conspirators and

                   associates through the corrupt use of false and fetitious identities to hinder

                   detection by law enforcement; and

              h.   Promote and enhance the criminal activities of the conspiracy and its conspirators

                   and associates.

        9.         The conspiracy was hound together by. among other things, the conspirators' and

associates' common interest, knowledge, and usage of email communications and its

vulnerabilities to fraudulently obtain money from victims pursuant to various fraudulent schemes,

including but not limited to, a scheme to divert and steal money from businesses and individuals
      Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 6 of 12

  Case 1:21-mj-00676-RLM                Document 1       Filed 06/09/21     Page 13        of   25 PagelD   #:   13




 by creating and sending fictitious emails that appeared to be coming from an original legitimate

 sender but contained instructions that the money to be wired instead go to an account controlled

 by the criminal actor, conspirators and associates.

           10.         For the common purpose     of generating criminal     proceeds and for the personal

 enrichment       of the conspirators   and associates through the conduct        of the   above-listed criminal

activities, at various times relevant to this Indictment, conspirators and associates engaged in:

                 a.   fraudulently inducing victims to send money to bank accounts controlled by the

                      criminal actor, or conspirators;

                 b.   making false and fraudulent representations to banks and creating false documents;

                      and

                 c.   using individuals to withdraw funds from conspirator and/or associate controlled

                      accounts or pick up or transfer funds using money transfer services.

       Manner and Means

       I   I.         The defendants and others known and unknown to the Grand Jury, accomplished,

and attempted to accomplish the objectives           of the conspiracy including but not limited            to, the

following:

       12.            Unindicted coconspirators, using computers and the Internet, performed computer

intrusions into business email systems and email systems belonging to individuals.                          These

computer intrusions compromised one or more email addresses used by business
                                                                             employees and

compromised the email addresses          of individual used for personal   use.
      Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 7 of 12

  Case 1:21-mj-00676-RLM         Document 1      Filed 06/09/21    Page 14   of   25 PagelD   #:   14




         13.    Unindicted conspirators would monitor an employee's email account and

 employee's email activity, or an individual's personal email account and email activity once the

 unindicted conspirator had access to and control of the email accounts.

         14.    Unindicted conspirators, in some instances, created and established email rules

 within the business' email program or persona! email account that would redirect the employee's

or individual's emails to the unindicted conspirator for subsequent review.        Other established

email rules created by the unindicted conspirator acquired business emails or an individual's

emails that met certain criteria for later review.     In these diverted emails, the unindicted

conspirator looked for information concerning financial transactions, to include business to

business payments, the purchase of property or matters involving investments.

        15.    When a diverted email identified that a large financial transaction was scheduled to

take place, an unindicted conspirator would direct and send an email message that appeared to be

from the original legitimate sender.    The unindicted conspirator conveyed additional or new

instructions, directing that the money involved in the transaction be wired or transmitted

electronically to a different account - one controlled by the unindicted conspirator or other

conspirators acting together.

        16.    The defendants, other unindicted coconspirators, and others known and unknown

to the Grand Jury, communicated with each other to provide timely notice of the arrival        of a
victim's wire transfer of funds into one of the bank accounts they controlled.     The defendants,

other unindicted coconspirators, and others known and unknown to the Grand Jury, quickly

withdrew the victim's diverted proceeds from these accounts and distributed the proceeds to

promote the scheme, and for their own personal enrichment.


                                                7
       Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 8 of 12

  Case 1:21-mj-00676-RLM Document 1                       Filed 06/09/21   Page 15   of   25 PagelD   #:   15




         17.         To avoid detection from law enforcement and the victims, the defendants, other

 unindicted coconspirators, and others known and unknown to the Grand Jury created false

 identification documents, fictitious businesses, and opened bank accounts using aliases and

assumed names.

         18.         The defendants, other unindicted coconspirators, and others known and unknown

to the Grand Jury collected the victim's diverted money in a variety        of ways, including physically
appearing at banking institutions throughout the United States to withdraw the targeted proceeds

or to structure withdrawals of proceeds.          The defendants, other unindicted coconspirators, and

others known and unknown to the Grand Jury delivered the victim's diverted money to other

conspirators and their associates, or made arrangements to wire transfer the funds to bank accounts

in the names       of other conspirators and associates.
        19.         The victim's diverted money received by the defendants, other unindicted

coconspirators, and others known and unknown to the Grand Jury was laundered to promote the

email compromise conspiracy, perpetuate the conspiracy, conceal and disguise the proceeds

obtained from victims of the email compromise, promote its fraudulent affairs, and for the personal

enrichment     of the defendants.

       The defendants, co-conspirators, and others engaged in various financial transactions,

including but not limited to:

       20.          Victim P&C:

              a.    On or about May 9, 2019, a company referred to herein as    "Victim P&C", located
                    in San Antonio, Texas, in the Western District    of Texas, became     the victim   of a
                    BEC fraud totaling over $300,000.        In May 2019, Victim-P&C was awaiting the


                                                      8
   Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 9 of 12

Case 1:21-mj-00676-RLM       Document 1        Filed 06/09/21   Page 16   of   25 PagelD   #:   16




            deposit of funds from a San Antonio, Texas based money management company.

            On or about May 8, 2019, the money management company received an email

            appearing to be from an employee of Victim-P&C, however, in reality, it was a

            spoofed email address from defendants, unindicted co-conspirators, or others

            executing a BEC fraud scheme. The spoofed email contained fraudulent wiring

            instructions directing the money management company to transfer the funds to

            accounts owned or under the control of defendant ENSO ANDERSON and an

            unindicted co-conspirator.     Neither ANDERSON nor the unindicted co-

            conspirator were legitimate parties to the Victim-P&C transaction.

       b. Based on the fraudulent wiring instructions, the money management company

           wired the funds in two separate wire transfers. It sent one wire transfer for

           approximately $138,000 from a bank in Texas to a bank account located in

           Pennsylvania controlled by an unindicted co-conspirator and another wire transfer

           from a bank in Texas for $207,000 to a bank account located in New Jersey

           controlled by ANDERSON.

      c.   On or about May 9, 2019, ANDERSON withdrew approximately $150,000 of

           Victim-P&C's $207,000. ANDERSON then purchased three separate cashier's

           checks each for approximately $50,000.

      d. ANDERSON made one of the $50,000 cashier's checks payable to STACEY

           ALLISON AULT's alias identity, Tammy Botha.            On or about May 9, 2019,

           AULT or an unknown co-conspirator deposited that Cashier's check into a bank




                                           9
  Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 10 of 12

Case 1:21mj-00676-RLM Document                 1       Filed 0(5/09/21   Page 17   of   25 PagelD #: 17




                account owned by AULT under the alias Tammy Botha".                On or about May 13,

                2019. AULT withdrew approximately $50,000 in cash from this Bank account.

          e.    ANDERSON made the two other cashier's checks             !r approximately $50,000 each
                payable to OLUFEMI NATHANIEL ITLOWEs alias identity, Ba!oi Maputo

               Oldemiro.      On or about May 9. 2019, ITIOWE. or a co-conspirator operating on

               his behalf, cashed both checks at a bank located in New York City, New York.

    21.        Victim G.E.

          a.   On or about May 15, 201 9, a company referred to herein as Victim G.E., a business

               located in llelena, Montana, was the victim of DEC fraud in which one of its

               employees intended to pay an invoice to a subcontractor, but was deceived by a

               spooled email from the defendants, unindicted co-conspirators, or others who

               provided fraudulent wiring instruction, into sending over $600,000 through an

               interstate wire transfer from a bank in New York, New York to an account

               controlled by                    .     located in Las Vegas. Nevada, who was not a

               legitimate party to the intended Victim G.E. transaction.

      h. On or about May 16-17,            20l9 using the funds she received from \1ictim G.E.,

                                 purchased cashier's checks that she made payable to:

                   i.   Oldemiro General Contractor, Inc., a business established and controlled by

                        OLUFEM       NATHANIEL I'rIOWE using his alias identity Baloi

                        O ldemii iro, for approximately $99,000, which        Ill OWE      subsequently
                        withdrew on or about May 23-28, 2019;




                                                    Fri]
      Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 11 of 12

  Case 1:21-rnj-00676-RLM                     Document 1         Filed 06109/21        Page 18   of   25 PagelD   #:   18




                           II.   STACEY ALLISON AULT's alias identity, Tammy Botha, for

                                 approximtielv $1 50,000, which AULT subsequently withdrew on or about

                                 May 22-23, 2019.

                          iii,                                                  ,   for at least $l25,000, which

                                                subsequently negotiated on or about May 16-17, 2019.

 All in violation ofTitk          I   ,   United States Code, Section 1956(h).

     NOTICE OF UNiTE!) STATES OF AMERICA'S DEMANI) FOR FORFEiTURE
                           (See Fed.R.Crini.P. 32.2(

        This Notice         of Demand for Forfeiture           includes but is not limited to the property described

in Paragraph      11.



                                                I.
              Money Laundering Conpjracv Violations and Forfeiture Statutes
   jTitle 18 U.S.C. § l956(h) subject to forfeiture pursuant to Title 1 U.S.C. 982(a)(I)1
                                                                              §

        As   a   result   of the criminal violations set forth        in Count One, the United States gives notice

to the Defendants of its intent to seek the forfeiture              of the money judgment described below upon
conviction pursuant to Fed. R. Grim.              P. 32.2 and    Title   18 U.S.C. §   982(a)(l), which states:

       Title     18 U.S.C. § 982.


                   (a)(1) The court, in imposing sentence on a person convicted of an offense in
                   violation of section 1956, 1957, ... of this title, shall order that the person forfeit to
                   the United States any property, real or personal, involved in such olinse, or any
                   property traceable to such property.

                                                               Ii.
                                                    l'vtoney   Judmeiit
       A sum of money which represents the real or personal property involved in or traceable to

the violations set forth in Count One referenced above, for which each Defendant is solely
                                                                                           liable.
         Case 5:21-cr-00224-FB Document 29 Filed 05/19/21 Page 12 of 12

  Case 1:21-rnjO0676-RLM               OccuIr!euii I    Filed 06/09/21        Page 19   of   25 PagelD    #:   19




                                              Snh'iitu1e           et

          If any of the properly d-eribed ;ibove a.s        a   rcuIt ofanv act or omission of Defendants:
          a.        cannot iL ccct u1)n the cXeIcte oldue diIieuce:
          b.        has hceii tiaii tet Fed or 'oId o. or   djitil   with, a third party:
          c.        ha. lLe1i placed bevuiid ilie jui idict ion of the court:
          ci.       hns heeti subsuuiiiahlv diwinihed in value. 01
          e.        has bec        nunii1ed withì othici fropeutv \vhih eatulot be divided without
                    di tIucu uhty:

it is the intent   of the United State, to seek forfeiture ofanv otheiproperty owned by the Defendants

UI) to   the value of the Money Judnneut as substitute assCts pursuant to Title 21             USC'       853(p)
                                                                                                      §

and Fed, R. Crim. P.      322(e)(I).



A TRUE BILL.




ASdLEY C. JTI()F
 N1T1ED STATES ATTORNEY



         Assistant '(IS. Attorney




                                                       12
